Citation Nr: 1819844	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. He died in September 2007. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to service connection for the cause of the Veteran's death. 

In July 2016, a Central Office hearing was held before the undersigned Veterans Law Judge. Thereafter, the Board requested a medical opinion from the Veterans Health Administration. 38 C.F.R. § 20.901 (2017). The opinion was received in March 2017. The Board acknowledges that the appellant was not provided a copy of this report. Given the favorable disposition herein, she is not prejudiced by any lack of notice. See Bernard v. Brown, 4 Vet. App. 384 (1993).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. The Veteran served in Vietnam and in-service exposure to herbicide agents is presumed.

2. The evidence is at least in equipoise as to whether the Veteran's cause of death, a malignant neoplasm of the brain, was related to Agent Orange exposure. 


CONCLUSION OF LAW

With resolution of reasonable doubt the cause of the Veteran's death, a malignant neoplasm of the brain, was incurred in service. 38 U.S.C. §§ 1110, 1116, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Considering the decision to grant entitlement to service connection for the cause of the Veteran's death, a discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C. § 5100 et seq. (2012), is not required. 

Analysis

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability. 38 U.S.C. § 1310. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

Service records are negative for any complaints, findings or diagnoses pertaining to any form of cancer, to include a neoplasm of the brain. 

In May 2006, the Veteran suffered a seizure and a subsequent magnetic resonance imaging study revealed signs of a malignancy, to include a temporal lesion in the brain. In July 2006, the Veteran underwent surgical removal of an astrocyte and was treated with radiation postoperatively. The Veteran died in September 2007 and the death certificate lists the immediate cause of death as malignant neoplasm of the brain. 

At the time of his death, the Veteran was not service-connected for any disability. Thus, the Board must determine whether service connection should have been granted for brain cancer on a de novo basis as part of the appellant's claim for service connection for the cause of the Veteran's death. In various statements and at the hearing, the appellant argues that the Veteran's death was related to in-service Agent Orange exposure.

The law establishes a presumption of service connection for certain diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 
 
Service records show that the Veteran served in Vietnam during the Vietnam era and in-service exposure to herbicide agents is presumed.  The list of diseases associated with exposure to certain herbicide agents does not, however, include brain cancers.  As such, presumptive service connection is not warranted. See 38 C.F.R. § 3.309(e). In this regard, the Board notes that consistent with its findings in Update 2010, the National Academy of Sciences in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and brain cancers. This category of association means that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association. See 79 Fed. Reg. 20312 (April 11, 2014).

Notwithstanding the presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In support of the claim, the appellant submitted a September 2016 private medical opinion from Dr. T.D., who reportedly served as a battalion surgeon with the Veteran's unit in Vietnam. According to Dr. D., the Veteran and his battalion were exposed to high levels of Agent Orange for a year as the unit moved from firebase to firebase to support Marine ground forces near the demilitarized zone. Based on the Veteran's significant exposure to Agent Orange and two studies indicating a relationship between exposure to dioxin and brain cancer, Dr. D. opined that it was more likely than not that the Veteran's brain tumor was caused by his Agent Orange exposure. 

In March 2017, a VHA opinion was obtained from Dr. H.D., a Professor and physician specializing in hematology and oncology. He discussed various studies and provided the following summary:

A clear causal risk relationship between agent orange exposure and low/high-grade glioma has not been established. Certain individuals, based on genetic variation in the (aryl hydrocarbon receptor), may be at increased risk to dioxins. In some studies, herbicide/pesticide exposure has been linked to glioma development, whereas other studies do not support the relationship. Smoking has also been reported to be a glioma risk factor. Other smaller studies have not supported this relationship, but size and population differences likely contribute to the results. In summary, these data do not support a likely cause relationship between agent orange/dioxin exposure and the glioblastoma that resulted in [the Veteran's] suffering and ultimate demise. 

On review, both opinions are supported by adequate rationale, to include citations to scientific literature and studies, and the Board finds no reason to favor one over the other. As such, the evidence is at least in equipoise as to whether the Veteran's cause of death was related to in-service Agent Orange exposure. With resolution of reasonable doubt, service connection for the cause of the Veteran's death is warranted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


